Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 28-40, 42 and 49-54 are pending. Claims 1-27, 41 and 43-48 have been cancelled.
The rejection of claims 31-37, 39 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.
The rejection of claims 28-30, 32-35, 37-40, 42 and 49-52 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Breitler et al (2004, Transgenic Research 13: 271-287) in as evidenced by de Pater et al (1992, The Plant Journal 2: 837-844) is withdrawn as the references fail to disclose a detectable phenotype comprising a change in, for example, seed size.
The rejection of claims 31 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitler et al (2004, Transgenic Research 13: 271-287) as evidenced by de Pater et al (1992, The Plant Journal 2: 837-844) and in view of Kriz et al (Patent No. US 6,307,123) is withdrawn as the references fail to disclose a detectable phenotype comprising a change in, for example, seed size.

Specification
The objection to the specification is withdrawn in light of the amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-40, 42 and 49-52 REMAIN rejected, and claims 53 and 54 are NOW rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 26-39 of Patent No. US 8,076,536 (referred to herein as ‘536). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 28-40, 42 and 49-54  are drawn to a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hpt wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked a promoter.
‘536 claims a DNA construct comprising a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA segment comprising a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that alters seed size wherein the marker is a selectable marker (see claims 26-39).
	Therefore, at the time the invention was made it would have been prima facie obvious to arrive at the DNA constructs as claimed because ‘536 claims a species of DNA constructs that is encompassed by the genus of DNA constructs as claimed.

Claims 28-40, 42 and 49-52  REMAIN rejected, and claims 53 and 54 are NOW rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-17, 20-22, 24-32 and 36-47 of Patent No. US 9,540,700 (referred to herein as ‘700). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art
Instant claims 28-40, 42 and 49-54 are drawn to a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, shape, opacity, etc., wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hpt wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked a promoter.
‘700 claims a DNA construct comprising a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA segment comprising a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that alters seed phenotypes wherein the marker is a selectable marker (see claims 20-47).
	Therefore, at the time the invention was made it would have been prima facie obvious to arrive the constructs as instantly claimed because the scope of claims in ‘700 is coextensive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662